FILED
                             NOT FOR PUBLICATION                            NOV 16 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MAYRA LORENA ALVARADO-                           No. 11-73017
CASTILLO,
                                                 Agency No. A094-917-054
              Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                                                          **
                            Submitted November 13, 2012

Before: CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Mayra Lorena Alvarado-Castillo, a native and citizen of El Salvador,

petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order

denying her motion to reconsider the underlying denial of her applications for




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
asylum, withholding of removal, and relief under the Convention Against Torture.

We have jurisdiction under 8 U.S.C. § 1252, and we deny the petition for review.

      Alvarado-Castillo contends that the BIA did not properly consider the

persecution she suffered in the past, and fears in the future, in El Salvador. The

BIA did not abuse its discretion in denying Alvarado-Castillo’s motion to

reconsider because the motion failed to identify any error of fact or law in the

BIA’s prior decision upholding the denial of petitioner’s applications for relief.

See 8 C.F.R. § 1003.2(b)(1).

      PETITION FOR REVIEW DENIED.




                                           2                                    11-73017